Case 4:19-cv-00295 Document 1 Filed on 01/28/19 in TXSD Page 1 of 7




                                                  4:19-cv-295
Case 4:19-cv-00295 Document 1 Filed on 01/28/19 in TXSD Page 2 of 7
Case 4:19-cv-00295 Document 1 Filed on 01/28/19 in TXSD Page 3 of 7
Case 4:19-cv-00295 Document 1 Filed on 01/28/19 in TXSD Page 4 of 7
Case 4:19-cv-00295 Document 1 Filed on 01/28/19 in TXSD Page 5 of 7
Case 4:19-cv-00295 Document 1 Filed on 01/28/19 in TXSD Page 6 of 7
Case 4:19-cv-00295 Document 1 Filed on 01/28/19 in TXSD Page 7 of 7
